DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to claims filed on 10/13/2020.
Claims 1-20 are pending. Claims 1, 6, 11 and 16 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020, 8/23/2021, 12/28/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of papers required under 35 U.S.C. 119(a)-(d) have been filed.

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be 

Claim Objections
Claims 4, 9, 14 and 19 are objected to because of the following informalities:  
In claims 4, 9, 14 and 19, lines 3-4, “the DCI” seems to be referring to “second DCI”, and “the PUSCH” seems to be referring to “second PUSCH”, thus it is suggested to change the terms into --the second DCI-- and --the second PUSCH-- respectively. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 2014/0286255) in view of Lyu (US 2016/0212744).
Regarding claims 1, 6, 11 and 16, Nam discloses A method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal (fig. 1; e.g. from BS 102 to UE or subscriber station 111), a radio resource control (RRC) message (par 124; e.g. configuration of an UL DMRS overhead reduction can be configured to a UE by a NodeB through higher layer signaling such as Radio Resource Control (RRC) signaling), an offset between a transmission time interval (TTI) with a downlink control information (DCI) scheduling a physical uplink shared channel (PUSCH) to a TTI where the PUSCH is transmitted (par 138; e.g. offset values are defined for single codeword PUSCH transmission and multiple codeword PUSCH transmission);
fig. 1; e.g. UE or subscriber station 111), first DCI scheduling a first PUSCH (par 132; e.g. UE can be higher-layer configured by RRC or dynamically indicated by a DCI format), wherein a number of bits associated with one value in the set of values is included in the first DCI (par 121; in one example, an UL index field is a x-bit bitmap and each bit of the bitmap indicates a PUSCH scheduling in subframe n+n1, n+n2 or n+n3, when the UL DCI format is received in subframe n); and
receiving, from the terminal, uplink data on the first PUSCH, in a TTI determined by using the RRC message and the number of bits in the DCI (par 121; UE transmits PUSCH in a subframe according to the scheduling; also see par 85).
Although Nam discloses configuring a timing offset between a DCI and PUSCH, Nam does not explicitly disclose a set of values for the offset is transmitted in the RRC message as:
wherein a set of values for an offset between a transmission time interval (TTI) with a downlink control information (DCI) scheduling a physical uplink shared channel (PUSCH) to a TTI where the PUSCH is transmitted is included in the RRC message.
However, Lyu discloses:
wherein a set of values for an offset between a transmission time interval (TTI) with a downlink control information (DCI) scheduling a physical uplink shared channel (PUSCH) to a TTI where the PUSCH is transmitted (par 118; e.g. assuming that a subframe in which the PDCCH or the ePDCCH carrying the uplink DCI is located is n2, a subframe in which the corresponding physical uplink shared channel (PUSCH) is located is n2+k2, where specifically, k2 may be obtained by searching Table 2; hence timing relationships are in a set of values in the configuration table) is included in the RRC message (par 108; e.g. sending, by the base station, signaling that includes an effect-taking time of the configuration in the PDCCH to the UE, where the signaling may be higher layer signaling, such as RRC signaling; thus configuration table is in RRC message).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Lyu with the electronic system of Nam. One is motivated as such to resolves signaling overheads (Lyu, par 75).
The combination also discloses a method performed by the terminal similarly to the method of claim 1, and further discloses the terminal and the base station, respectively having a transceiver and a controller for performing the methods (see Nam, par 4-5; user equipment and base station).

Regarding claims 2, 7, 12 and 17, Nam discloses:
wherein a size of the number of bits is based on a number of the values corresponding to the set (par 121; e.g. 2-bit bitmap can indicate two subframes n+n1, n+n2 for PUSCH).


wherein the number of bits is capable of being one of 1, 2 or 3 (par 121; UL index field is a x-bit bitmap).

Regarding claims 4, 9, 14 and 19, Nam discloses:
transmitting, to the terminal, second DCI scheduling a second PUSCH, in case that one value for the offset between the TTI with the DCI scheduling the PUSCH to the TTL where the PUSCH is transmitted is included in the set of values (par 132; e.g. one out of multiple pattern for TTI scheduling for PUSCH can be configured, thus obviously a second DCI is transmitted to schedule a second PUSCH; also see par 128, patterns can be dynamically switch depending upon a number of PUSCH TTIs (or subframes) scheduled by a UL related DCI); and
receiving, from the terminal, uplink data on the second PUSCH in a TTI determined by using the one value (par 121; UE transmits PUSCH in a subframe according to the scheduling; also see par 85).

Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 2014/0286255) in view of Lyu (US 2016/0212744), and in view of Ouchi et al (US 2019/0289586).
Regarding claims 5, 10, 15 and 20, the combination discloses the subject matter in parent claims 1, 6, 11 and 16, except: 

However, Ouchi discloses:
 receiving, from the terminal, capability information associated with the transmission timing (par 212; e.g. Whether the sTTI is supported for each of the physical channels may be indicated. The terminal apparatus may indicate, by use of the capability information, whether the transmission and/or the reception is supported by use of sTTI for each of the physical channels).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Ouchi with the electronic system of Nam and Lyu. One is motivated as such to transmit configuration in corresponds to the capability information (Ouchi, par 192).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619